DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal Matters
	This action is in response to papers filed 11/2/20.
Claims 1, 8 and 11- 28, 30 are pending.
Claims 2-7,  9-10, 29 are canceled.
Applicant in response to restriction of 10/29/2013 elected the combination of SEQ ID NO 185-3254.  The specification teaches the elected combination of SEQ ID NO encompass numerous genes on different chromosomes.  Claims 13-27 corresponds to subsets of the genes encompassed by the election of all of SEQ ID NO 185-3254.  Thus claims 13-27 are drawn to a non-elected species as they are drawn to individual genes that do not correspond to the combination of all SEQ ID NO and withdrawn from consideration.
Claims 1, 8, 11-12, 28, 30 are being examined.
Any rejection or objection that is not reproduced below has been withdrawn from consideration.  
The ODP rejection over 10683533 is withdrawn in view of the terminal disclaimer filed 11/2/2020.
The objection to claim 29 has been withdrawn as it is canceled.
Priority
The instant application was filed 7/2/2013 and claims priority to provisional application 13/266,862 filed 3/13/2012 and is a continuation in part of 13/266862 filed 3/13/2012 with is a national stage entry of PCT/US10/01293 filed 4/30/2010 with claims priority to provisional application 61/179, 358 filed 5/18/2009, provisional application 61/178,923 filed 5/15/2009, provisional 61/174,470 filed 4/30/2009, and 61/182,089 filed 5/28/2009.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/20 and 1/15/21 are being considered by the examiner. Marked through references were not provided in instant file wrapper.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 29 has been canceled in the instant response, claim 30 depends from claim 29.  Thus the metes and bounds of claim 30 is incomplete.
Response to Arguments

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 11-12, 28, 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental steps without significantly more. The claim(s) recite(s) the abstract idea or mental step of analyzing the sequence reads to detect a mutation in said target nucleic acid specific for a disease; and determining whether the human is a carrier of said disease.  This judicial exception is not integrated into a practical application because there are no additional steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because.
Claim analysis
The instant claim 1 is directed towards a method of analyzing a human nucleic acid for carrier screening, the method comprising: providing a sample from a human, the sample comprising human nucleic acid; introducing a probe set comprising a plurality of different molecular inversion probes, wherein each probe is designed to be specific to one of a plurality of overlapping sub-regions that are tiled along a target on a strand of the nucleic acid, hybridizing a  plurality of the  probes to a plurality of the sub-regions that are tiled along the target; converting the hybridized probes into covalently-closed circularized probes, thereby capturing the overlapping sub-regions tiled along the target in the nucleic acid; isolating the circularized probes; amplifying the isolated circularized probes to generate amplicons; sequencing the amplicons  to generate of the captured sub-regions, analyzing the sequence reads to detect a mutation in said target nucleic acid specific for a disease; and determining whether the human is a carrier of said disease.  The analyzing and determining are mental steps and or a natural correlation.   
Dependent claim 29 has been amended to provide the mental steps of wherein said analyzing step comprises: assembling the sequence reads into contigs; aligning the contigs to a reference; and aligning the sequence reads to the contigs to determine mapping and variant information of the sequence reads relative to said reference to obtain a genotype at said mutation.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, mental step or abstract idea and law of nature or natural phenomena.  
With regards to claim 2, the claim recites, “analyzing the sequence reads to detect a mutation in said target nucleic acid specific for a disease; and determining whether the human is a carrier of said disease.”  These are abstract ideas or mental steps and a natural correlation.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no. as there are no steps integrating the determining of carrier status.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as “providing a sample from a human, the sample comprising human nucleic acid; introducing a probe set comprising a plurality of different molecular inversion probes, wherein each probe is designed to be specific to one of a plurality of overlapping sub-regions that are tiled along a target on a strand of the nucleic acid, hybridizing a  plurality of the  probes to a plurality of the sub-regions that are tiled along the target; converting the hybridized probes into covalently-closed circularized probes, thereby capturing the overlapping sub-regions tiled along the target in the nucleic acid; isolating the circularized probes; amplifying the isolated circularized probes to generate amplicons; sequencing the amplicons  to generate sequence reads of the captured sub-regions,” are routine and conventional steps, as evidenced below.
The specification teaches:
[0118] In some embodiments, aspects of the invention relate to methods that reduce bias and increase reproducibility in multiplex detection of genetic loci, e.g., for diagnostic purposes. Molecular inversion probe technology is used to detect or amplify particular nucleic acid sequences in potentially complex mixtures. Use of molecular inversion probes has been demonstrated for detection of single nucleotide polymorphisms (Hardenbol et al. 2005 Genome Res 15:269-75) and for preparative amplification of large sets of exons (Porreca et al. 2007 Nat Methods 4:931-6, Krishnakumar et al. 2008 Proc Natl Acad Sci USA 105:9296-301). One of the main benefits of the method is in its capacity for a high degree of multiplexing, because generally thousands of targets may be captured in a single reaction containing thousands of probes.
0166  Algorithms for the de novo assembly of a plurality of sequence reads are known in the art. One algorithm for assembling sequence reads is known as overlap consensus 
Further Porecca et al ( Nature methods (2007) volume 4, pages 931-936), Ostrer et al (Nature Reviews (2001) volume 2, pages 891-898), Nilsson (Trends in Biotechnology (2006) volume 24, pages 83-88), Dong (USPGPUB20070212704),  Streit (Molecular Genetics and Metolism (2003) volume 259-264), Dong Us PGPUB 20070212704) and Fang PGPUB 20070009925 demonstrate the steps of the independent and dependent claims are routine and conventional.  
Thus the claim does not provide additional steps which are significantly more.
Response to Arguments
The response traverses the rejection asserting the claim requires multiple concrete steps.  This argument has been thoroughly reviewed but is not considered persuasive as the art of Nilsson teaches the active steps of the sue of MIPS.  Further the probes the response alleges are specific require no specific sequences, but generically encompass MIPS in overlapping sub-regions which overlap which is generic.  No pending claim requires a specific sequence and the active steps were known..  Thus the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson (Trends in Biotechnology (2006) volume 24, pages 83-88), Dong (USPGPUB20070212704),  Streit (Molecular Genetics and Metolism (2003) volume 259-264)..
The specification does not provide a limiting definition of MIP.  Thus the broadest reasonable interpretation of MIP is any probe that can be circularized by ligation.
The specification provides no limiting definition of tiling.  The broadest reasonable interpretation is any probes which overlap.
Nilsson teaches MIP, padlock probes and selector probes all are circularized by hybridization to target nucleic acids to target nucleic acids (Figure 1 and figure 2, throughout).  Nilsson teaches the padlock probes use ligation, while MIPs and selector probes use gap filing and ligation (83, bottom 2nd column-85).  Nilsson teaches the probes which are ligated are separated from non-closed probes by digestion (isolation).  Nilsson in figure 3 demonstrates amplification of circularized probes.  Nilsson teaches, “Currently, 12 000 MIPs can be amplified and analyzed in parallel. We expect that a similar, or greater, number of selector probes can be applied to amplify large sets of genomic DNA fragments for subsequent analysis using high-throughput sequencing technologies [24,25]. Much effort is being invested into developing low-cost sequencing st column page 87, top of 2nd column).
Nilsson concludes, “Detailed understanding of multicellular organisms and many human diseases will ultimately require analyses of individual cells in their natural tissue environment.”(page 87, 2nd column 1st full paragraph).
Thus Nilsson suggest examination of human nucleic acids samples by use of circular probes including padlock, MIP and selector probes which are circularized by hybridization, isolation, amplifying and sequencing to characterize disease states by the genetic status.
Nilsson does not specifically teach the use of overlapping probes or targeting overlapping sequences or determining carrier status.
However, Dong teaches methods and kits for amplification of target nucleic acids(abstract). Dong teaches the method before or in conjunction with sequencing (0115).  Dong teaches some embodiments include amplification with ligase mediated amplification techniques including  padlock probes (0109).  Dong in 0087 teaches, “In some embodiments, a given target nucleic acid can overlap one target nucleic acid on its 5'-end, another target nucleic acid on its 3'-end, or both.”
Streit teaches the CFTR gene has multiple mutations in close proximity in exon 11 (table 2) (s549Nm G542X, G551D and R553X).

Further, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to determine is the subject had mutations which were indicative of disease such as CF and identifying the subject as a carrier.  The artisan would be motivated to identify mutations associated with a disease or carrier status to properly treat a subject and counsel the subject of possible genetic complications as part of family planning.  The artisan would have a reasonable expectation of success as the artisan would be using known methods to identify known mutations associated with disease.  
With regards to claim 8, Nilsson teaches, “Circularized probes are typically amplified by PCR using one general pair of primers.” (page 84, first column, top).
With regards to 11, Streit  teaches cystic fibrosis.  
Response to Arguments
The response traverses the rejection by noting that Nilsson teaches padlock probes and MIPS.
The response continues by asserting that Dong does teach tiling and mentions padlock probes.  The response continues by asserting that Nilsson teaches the 
The response continues by asserting that while Dong teaches the use of overlapping probes, Dong does not explicitly teach overlapping sub-regions.  This argument has been thoroughly reviewed but is not considered persuasive as the ach reference is not viewed in a vacuum, but in the eyes of one of ordinary skill in the art which based on the teachings of the art of record as a whole renders this limitation obvious.  
The response continues by asserting the teachings of Dong with respect to padlocks does not render the overlapping MIPS obvious.  This argument has been thoroughly reviewed but is not considered persuasive as described previously the art of Nilsson demonstrates that MIPs are at least an obvious variant of padlocks and use of MIPs or padlocks to detect CFTR mutations in proximity would render the claims obvious in view of the breadth of the claims.
The response continues by conceding that Streit teaches multiples mutations in close proximity, and concedes that Dong teaches overlapping targets, but asserts the 
Thus these arguments are not persuasive and the rejection is maintained.
Claims 12 and  30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson (Trends in Biotechnology (2006) volume 24, pages 83-88), Dong (USPGPUB20070212704),  Streit (Molecular Genetics and Metolism (2003) volume 259-264) as applied to claim 1, 8, 11, and 29  above, and further in view of Porecca et al ( Nature methods (2007) volume 4, pages 931-936).
The teachings of Nilsson, Streit and Dong render obvious methods using overlapping probes which are circularized by ligation to detect mutations and identify subjects as having carrier status as detailed above.
Nilsson, Streit and Dong do not specifically teach assembling the sequence reads into contigs; aligning the contigs to a reference; and aligning the sequence reads to the contigs to determine mapping and variant information of the sequence reads relative to said reference to obtain a genotype at said mutation.
However, Porecca teaches, “A new generation of technologies is poised to reduce DNA sequencing costs by several orders of magnitude. But our ability to fully leverage the power of these technologies is crippled by the absence of suitable 'front-end' methods for isolating complex subsets of a mammalian genome at a scale that matches the throughput at which these platforms will routinely operate. We show that targeting oligonucleotides released from programmable microarrays can be used to 
Porecca teaches, “To assess this method in the context of an integrated variation discovery pipeline, we converted captured amplicons generated above into a shotgun sequencing library (Fig. 1d). With an Illumina Genome Analyzer, we obtained 125 Mb of sequence that could be confidently aligned to targeted exon sequences. There were ~500 kb of genomic positions for which we obtained tenfold or greater coverage. To evaluate the accuracy of these resequencing data, we focused on 478 validated Hap Map SNPs, genotyped in the individual from whose DNA the sequencing library was generated (GM12248), that overlapped with positions for which we had generated 10 times or greater coverage (Fig. 4). All evaluated positions at which the genotype is homozygous were dominated by the correct base-call (n ¼ 388). The data on heterozygous positions (n ¼ 90) are more ambiguous. For example, if we were to call positions with allele frequencies between 0.2 and 0.8 as heterozygous, then only 25 of 90 heterozygous positions (31%) would be called correctly. An alternative perspective is that because the goal of variation discovery is often to interrogate for rare variants, the key task is to identify positions that deviate from the reference genome with high sensitivity and specificity. If we call positions with observed allele frequencies of o0.8 as 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to determine is the subject had mutations which were indicative of disease by generating sequence reads, assembling reads, aligning reads to references and identifying mutations relative to reference sequences to obtain a genotype.  The artisan would be motivated to identify mutations associated with a disease or carrier status to properly treat a subject.  The artisan would have a reasonable expectation of success as the artisan would be using known methods to identify known mutations associated with disease.  
Further Nilsson, Streit and Dong do not specifically teach the use of non-coding sequences (claim 12). 
Porecca teaches the detection of exons, which would include coding and non-coding.  Further Porecca teaches, “The unique targeting arms (red) of individual targeting oligoes are designed to hybridize immediately upstream and downstream of each exon of interest.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include probes that target sub regions including those immediately, upstream and downstream of the exons.  The artisan . 
Response to Arguments
	The response traverses the rejection asserting that Porecca does not teach tiling of MIPs along a target.  This argument has been thoroughly reviewed but is not considered persuasive as the specification provides no limiting definition of tiling and the art of Nilsson, Streit and Dong, renders the breadth of overlapping sub-regions obvious.
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson (Trends in Biotechnology (2006) volume 24, pages 83-88), Dong (USPGPUB20070212704),  Streit (Molecular Genetics and Metolism (2003) volume 259-264) as applied to claim 1, 8, 11, and 29  above, and further in view of Messiaen (Genetics in Medicine, 1999:1(6):248-253.).
The teachings of Nilsson, Streit and Dong render obvious methods using overlapping probes which are circularized by ligation to detect mutations and identify subjects as having carrier status as detailed above.
Nilsson, Streit and Dong do not specifically suggest probe sets to two different diseases.  
Nilsson, Streit and Dong render obvious detection of mutations in CFTR.
	Messiaen teaches , “we identified 9 mutations in exon lob, indicating
nd column, top). Teaches, “we identified nine novel exon lob mutations in 232 unrelated NF1 patients: Y489C or 1466A>G (5X), L508P (2X), 1465-1466insC ( lX), and IVSlOb+2delTAAG (1X). Our findings indicate that exon lob is mutated in almost 4% of the NFl patients, although so far, only one missense mutation has been reported in exon lob, K505E.lh However, only two studies analyzed the complete coding region of the NF1 gene including exon lob, and the total number of patients analyzed in both studies is small, i.e., 36 patients.” (page 250, 2nd column, bottom).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to provide an additional probe set of overlapping probes to the NF1 exon 10b to identify mutations associated with NF1 to identify a carrier status. .  The artisan would be motivated to identify mutations associated with a disease or carrier status to counsel the subject of possible genetic complications as part of family planning.  The artisan would have a reasonable expectation of success as the artisan would be using known methods to identify known mutations associated with disease.  
Response to Arguments
	The response traverses the rejection in view of the arguments with respect to the independent claim.  This argument is not persuasive for the reasons of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 8, 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 13/266862, Nilsson (Trends in Biotechnology (2006) volume 24, pages 83-88), Dong (USPGPUB20070212704),  Streit (Molecular Genetics and Metolism (2003) volume 259-264)
This is a provisional nonstatutory double patenting rejection.
The instant claims are drawn to a method of analyzing a human nucleic acid for carrier screening, the method comprising: providing a sample from a human, the sample comprising human nucleic acid; introducing a probe set comprising a plurality of different molecular inversion probes, wherein each probe is designed to be specific to one of a plurality of overlapping sub-regions that are tiled along a target on a strand of the nucleic acid, hybridizing a  plurality of the  probes to a plurality of the sub-regions that are tiled along the target; converting the hybridized probes into covalently-closed circularized probes, thereby capturing the overlapping sub-regions tiled along the target in the nucleic acid; isolating the circularized probes; amplifying the isolated circularized probes to generate amplicons; sequencing the amplicons  to generate sequence reads of the captured sub-regions, analyzing the sequence reads to detect a mutation in said target nucleic acid specific for a disease; and determining whether the human is a carrier of said disease..	

Nilsson teaches MIP, padlock probes and selector probes all are circularized by hybridization to target nucleic acids to target nucleic acids (Figure 1 and figure 2, throughout).  Nilsson teaches the padlock probes use ligation, while MIPs and selector probes use gap filing and ligation (83, bottom 2nd column-85).  Nilsson teaches the probes which are ligated are separated from non-closed probes by digestion (isolation).  Nilsson in figure 3 demonstrates amplification of circularized probes.  Nilsson teaches, “Currently, 12 000 MIPs can be amplified and analyzed in parallel. We expect that a similar, or greater, number of selector probes can be applied to amplify large sets of genomic DNA fragments for subsequent analysis using high-throughput sequencing technologies [24,25]. Much effort is being invested into developing low-cost sequencing methods with the ultimate goal of sequencing an entire human genome for $1000 [5]. A more realistic goal, in the shorter term, is to sequence only the interesting parts of the genome, for example, all exons: the selector technology could be combined profitably with several of the sequencing techniques to achieve this.” (bottom 1st column page 87, top of 2nd column).
Nilsson concludes, “Detailed understanding of multicellular organisms and many human diseases will ultimately require analyses of individual cells in their natural tissue environment.”(page 87, 2nd column 1st full paragraph).

Nilsson does not specifically teach the use of overlapping probes or targeting overlapping sequences or determining carrier status.
However, Dong teaches methods and kits for amplification of target nucleic acids(abstract). Dong teaches the method before or in conjunction with sequencing (0115).  Dong teaches some embodiments include amplification with ligase mediated amplification techniques including  padlock probes (0109).  Dong in 0087 teaches, “In some embodiments, a given target nucleic acid can overlap one target nucleic acid on its 5'-end, another target nucleic acid on its 3'-end, or both.”
Streit teaches the CFTR gene has multiple mutations in close proximity in exon 11 (table 2) (s549Nm G542X, G551D and R553X).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use overlapping circularized probes such as MIPs, pf ‘862.  The artisan would be motivated to use to detect specific mutations as Dong specifically teaches suggests the use of probes with overlapping targets.  The artisan would have a reasonable expectation of success as the artisan is merely designing and circularized probes such as MIPs, padlock or selector probes to detect known  mutations.  
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to determine is the subject had mutations which 
With regards to claim 8, Nilsson teaches, “Circularized probes are typically amplified by PCR using one general pair of primers.” (page 84, first column, top).
With regards to 11, Streit  teaches cystic fibrosis.  
Response to Arguments
The response request the rejection be held in abeyance until allowable subject matter is determined.  This argument has been thoroughly reviewed but is not considered persuasive as claims are not allowable while there is an outstanding ODP.
Further it is noted the applicant request the 10/683533 be held in abeyance, but also filed a terminal disclaimer on 11/2/20 and thus this ODP rejection has been withdrawn.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Steven Pohnert/Primary Examiner, Art Unit 1634